1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   IDS PROPERTY CASUALTY INSURANCE )                     Case No.: 1:19-cv-0466- DAD JLT
     COMPANY,                        )
12                                   )                     ORDER DIRECTING THE CLERK TO CLOSE
                Plaintiff,           )                     THE ACTION
13                                   )
           v.
14                                   )                     (Doc. 17)
     KAYLAH POWELL, et al.,          )
15                                   )
                Defendants.          )
16
17          On November 26, 2019 the parties filed a stipulation indicating all parties “stipulate to dismissal
18   of this action without prejudice.” (Doc. 17 at 1) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), “the plaintiff
19   may dismiss an action without a court order by filing . . . a stipulation of dismissal signed by all parties
20   who have appeared.” Because all parties who have appeared signed the stipulation, it “automatically
21   terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Fed.R.Civ.P.
22   41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the Clerk of Court is
23   DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     December 2, 2019                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
